Exhibit 10.36

 

   1740 Technology Drive    main 408.570.9700    www.SELECTICA.com       Suite
450    fax 408.570.9705          San Jose, CA 95110         

LOGO [g44537exd_pg001.jpg]

September 5, 2008

Mr. Richard Heaps

Dear Richard:

On behalf of Selectica, Inc. (the “Company”), I am pleased to offer you the
position of General Counsel & Chief Financial Officer as a regular, full-time
employee reporting directly to the office of the CEO, commencing on or before
September 8, 2008. The terms and conditions of your employment will be as
follows:

Salary: This position is considered salaried exempt, with an annual salary of
$250,000.00, which will be paid semi-monthly in the amount of $10,416.67, less
applicable taxes and withholdings according to the Company’s standard payroll
procedures. The Company performs annual salary and performance reviews and
endeavors to remain competitive with industry compensation standards. By signing
this letter agreement, you represent and warrant to the Company that you are
under no contractual commitments that are inconsistent with your obligations to
the Company.

Incentive Plan: For your efforts on the Company’s behalf during the remainder of
Q2’09 and through the end of Q3’09, you will receive an incentive payment equal
to the regular pro-rated amount of 50% of your annual incentive, to be paid out
within 45 days of the close of Q3. Effective Q4’09, you will eligible to
participate in the Company’s formal Incentive Plan, which is based upon both
pre-determined Company operational goals as well as reasonable goals relevant to
your position (MBO). The details of both the corporate goals as well as the MBOs
will be communicated and agreed between you and your manager within the first
month of Q4. The Incentive Plan is based upon percentage of annual salary, and
this position is eligible for an annual incentive of 20% of base salary
($50,000), payable quarterly.

Restricted Stock Units: You will receive 150,000 restricted stock units
representing shares of the Company’s Common Stock (the “Units”). You will vest
in 25% of the Units after completing 12 months of continuous service, and the
remaining balance will vest in quarterly installments over the next 36 months of
continuous service. The Units will be settled on the earliest Permissible
Trading Day after they vest. In addition, 100% of the Units will vest and be
settled immediately if the Company is subject to a Change in Control, as defined
in Company’s 1999 Equity Incentive Plan (the “EIP”). The grant of the Units will
be subject to the other terms and conditions set forth in the EIP and the
Company’s form of Stock Unit Agreement. A “Permissible Trading Day” is a day on
which you are able to sell shares of the Company’s Common Stock in a public
market without violating applicable laws or Company policies, as defined more
specifically in your Stock Unit Agreement.



--------------------------------------------------------------------------------

Benefits: You will be entitled to receive employee benefits, including PTO and
holidays, under the Company’s standard employee benefits program, as it may be
amended from time to time. Your eligibility to receive employee benefits will be
subject in each case to the generally applicable terms and conditions of the
benefit plan in question and to the determinations of any person or committee
administering such plan.

Severance Benefits: You and the Company will enter into a Severance Agreement,
the form of which is enclosed as Exhibit A. The Severance Agreement provides,
among other things, for the continuation of your base salary and health
insurance benefits for six (6) months if (a) you are discharged without Cause at
any time or (b) your employment terminates for any reason within twelve
(12) months after the Company is subject to a Change in Control. (The
capitalized terms are defined in the Severance Agreement.) You will be required
to execute a release in the form attached to the Severance Agreement as a
condition of receiving these benefits.

Your employment with the Company will be “at will” meaning that either you or
the Company will be entitled to terminate your employment at any time for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
an authorized officer of the Company.

During the period that you render services to the Company, you will not engage
in any employment, business or activity that is in any way competitive with the
business or proposed business of the Company, or any new gainful employment,
business or activity, without the written consent of the Company (excluding
those activities in which you are currently engaged). While you render services
to the Company, you also will not assist any other person or organization in
competing with the Company or in preparing to compete with the Company or in
hiring any employees of the Company.

Other than your Units (the terms of which shall be determined by the Company’s
Board of Directors in its sole discretion and evidenced and governed by the
applicable Stock Unit Agreement and the EIP), this letter and all of the
exhibits attached hereto contain all of the terms of your employment with the
Company and supersede any other understandings or agreements, oral or written,
between you and the Company.

Any additions or modifications of these terms will have to be in writing and
signed by you and an officer of the Company. The terms of this letter agreement
and the resolution of any disputes will be governed by California law.

On your first day of work, please bring with you evidence of your U.S.
citizenship or proof of your legal right to live and work in this country. We
are required by federal law to examine documentation of your employment
eligibility within three business days after you begin work.



--------------------------------------------------------------------------------

We believe there is a tremendous opportunity in your joining Selectica’s team at
this time. We hope that you find the enclosed terms acceptable, and look forward
to the start of your new career with the Company.

As with all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement as well as the Arbitration Agreement. This
offer is effective as of September 5, 2008. You may indicate your agreement with
these terms and accept this offer by signing and dating both the enclosed
duplicate original of this letter as well as the enclosed Proprietary
Information and Inventions Agreement and the Arbitration Agreement and returning
them to Karen O’Brien.

This offer of employment supersedes any prior offers of employment with
Selectica and will expire at the close of business on September 8, 2008.

 

Sincerely, SELECTICA, INC.

/s/ Karen O’Brien

Karen O’Brien Human Resources

 

Agreed and accepted on, 9/5, 2008

/s/ Richard J. Heaps

   

9/5/08

Signature     Start Date

RICHARD J. HEAPS

    (Print Name)    

Enclosures:

Proprietary Information and Inventions Agreement

Arbitration Agreement

Severance Agreement